     Case: 1:20-cv-02588 Document #: 14 Filed: 06/08/20 Page 1 of 1 PageID #:49

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Margaret K. Chambers
                                       Plaintiff,
v.                                                        Case No.: 1:20−cv−02588
                                                          Honorable Steven C. Seeger
Navient Solutions, LLC, et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 8, 2020:


         MINUTE entry before the Honorable Steven C. Seeger: The status hearing
previously set for July 29, 2020 (Dckt. No. [5]) is stricken. The parties shall file the Joint
Initial Status Report on the docket and shall submit a Word version of the proposed
scheduling order to the Court's proposed order inbox by August 12, 2020. Mailed notice.
(jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
